    Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 1 of 28




                                                    4:19-CV-172-CDL




10/18/2019                                     s/ Terrie L. Potts, Deputy Clerk
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 2 of 28
   Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 3 of 28




                                                   4:19-CV-172-CDL




10/18/2019                                     s/ Terrie L. Potts, Deputy Clerk
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 4 of 28
                      Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 5 of 28



 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                     MIDDLE DISTRICT

                      KOSHA, LLC, et al.                                )
                                                                        )
                                                                        )
                                                                        )
                             Plaintilf(s)                               )
                                 v.                                     )     Civil Action No.
                                                                        )
                                                                                                 4:19-CV-172-CDL
                Alford, Clarence Dean, et al.                           )
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                            Debbie Olugolenski Alford
                                            1555 Reagan Circle
                                            Conyers, GA 30012



          A lawsuit has been filed against you.




                                                                                                                                       ·1
         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you

                                                                                                                                       I
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Andrew P. Campbell
                                Yaw,mna N. McDonald
                                 Erin G. Godwin
                                 CAMPBELL PARTNERS, LLC                                                                                 f
                                 505 20th Street, North; Suite 1600
                                 Birmingham, Al 35203               205.224.0750

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also rnust file your answer or motion with the court.


                                                                                CLERK OF COURT


Date: _________
        10/18/2019 _                                                                       s/ Terrie L. Potts, Deputy          Clerk
                                                                                           Signa1ure o C/erk or Deputy Clerk
                                                                                                      J
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 6 of 28
    Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 7 of 28




                                                      4:19-CV-172-CDL




10/18/2019                                    s/ Terrie L. Potts, Deputy Clerk
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 8 of 28
   Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 9 of 28




                                                    4:19-CV-172-CDL




10/18/2019                                   s/ Terrie L. Potts, Deputy Clerk
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 10 of 28
 Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 11 of 28




                                                  4:19-CV-172-CDL




10/18/2019                                  s/ Terrie L. Potts, Deputy Clerk
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 12 of 28
  Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 13 of 28




                                                    4:19-CV-172-CDL




10/18/2019                                   s/ Terrie L. Potts, Deputy Clerk
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 14 of 28
 Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 15 of 28




                                                  4:19-CV-172-CDL




10/18/2019                                  s/ Terrie L. Potts, Deputy Clerk
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 16 of 28
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 17 of 28




                                                 4:19-CV-172-CDL




10/18/2019                                 s/ Terrie L. Potts, Deputy Clerk
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 18 of 28
 Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 19 of 28




                                                   4:19-CV-172-CDL




10/18/2019                                   s/ Terrie L. Potts, Deputy Clerk
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 20 of 28
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 21 of 28




                                                  4:19-CV-172-CDL




10/18/2019                                  s/ Terrie L. Potts, Deputy Clerk
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 22 of 28
 Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 23 of 28




                                                  4:19-CV-172-CDL




10/18/2019                                  s/ Terrie L. Potts, Deputy Clerk
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 24 of 28
 Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 25 of 28




                                                   4:19-CV-172-CDL




10/18/2019                                   s/ Terrie L. Potts, Deputy Clerk
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 26 of 28
 Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 27 of 28




                                                 4:19-CV-172-CDL




10/18/2019                                   s/ Terrie L. Potts, Deputy Clerk
Case 4:19-cv-00172-CDL Document 6 Filed 10/18/19 Page 28 of 28
